 1                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   NICHOLUS ANDREW SAAVEDRA,       Case No. EDCV 18-1371 GW (SS)

12                  Plaintiff,

13        v.                                     JUDGMENT

14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                  Defendant.

17

18

19        Pursuant to the Court’s Order Accepting Findings, Conclusions

20   and Recommendations of United States Magistrate Judge,

21

22        IT IS HEREBY ADJUDGED that this action is dismissed with

23   prejudice.

24

25   DATED: September 13, 2019

26

27                                  GEORGE H. WU
                                    UNITED STATES DISTRICT JUDGE
28
